Exhibit 10.1

FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT

This FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Agreement”), dated as
of August 18, 2016 (the “Effective Date”) by and among , HIGHLAND CAPITAL
MANAGEMENT L.P., a Delaware limited partnership, NEXPOINT MULTIFAMILY OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership, such parties being referred
to individually as a “Borrower” and collectively as the “Borrowers”), the banks
and financial institutions listed on the signature pages hereof as Lenders, and
KEYBANK NATIONAL ASSOCIATION, as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.

RECITALS

WHEREAS, the Borrowers, the Lenders party thereto and the Administrative Agent
entered into that certain Revolving Credit Agreement dated as of April 7, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
prior to the date hereof, the “Credit Agreement”; unless otherwise defined
herein, capitalized terms shall have the meanings provided in the Credit
Agreement);

WHEREAS, the Borrowers, the Administrative Agent and the Lenders desire to amend
the Credit Agreement in order to, among other things (i) increase the maximum
Commitments to $20,000,000.00 on a temporary basis; and (ii) amend certain other
provisions of the Credit Agreement as further described herein; and

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

AGREEMENT

1. From and after the Effective Date, (a) the Commitment shall equal Twenty
Million and No/100 Dollars ($20,000,000.00) and shall thereafter be reduced to
Fifteen Million and No/100 Dollars ($15,000,000.00) as set forth herein, and (b)
the Lender shall have a Commitment in the amount shown on Schedule 2.01 attached
hereto. The Borrower shall execute and deliver to the Lender a new or amended
and restated Note in the amount of its revised Commitment.

2. Each Borrower hereby represents and warrants that (1) it has the limited
partnership power and authority, and has taken all limited partnership action
necessary, to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, (2) as of the Effective Date, the
representations and warranties of each Credit Party contained in Article 3 of
the Credit Agreement shall be true and correct in all material respects, with
the same force and effect as if made on and as of such date; except to the
extent that such representations and warranties specifically refer to any
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and (3) as of the Effective Date, no Event of
Default or Default has occurred and is continuing.



--------------------------------------------------------------------------------

3. Effective as of the Effective Date, the Credit Agreement is hereby amended as
follows:

 

  (a) The definition of “Commitment” in Article 1 of the Credit Agreement is
hereby deleted in its entirety and shall be replaced by the following:

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans hereunder as set forth on Schedule 2.01. The aggregate
amount of the Lenders’ Commitments is $20,000,000.00, reduced to $17,000,000.00
as of October     , 2016, and reduced to $15,000,000.00 as of November     ,
2016.

 

  (b) Section 2.09 of the Credit Agreement is hereby amended by the addition of
the following at the end thereof:

To the extent that any principal payments are made on the Loans, including any
Mandatory Prepayment, at any time that the outstanding principal balance of the
Loans exceeds $15,000,000.00, the Commitment shall be permanently reduced by the
amount of such prepayment and the amount prepaid shall not be available to be
reborrowed.

 

  (c) Schedule 2.01 of the Credit Agreement is hereby deleted in its entirety
and replaced with Schedule 2.01, annexed hereto.

 

  (d) Section 5.02 of the Credit Agreement is hereby amended by the addition of
the following subsection (d) at the end thereof:

(c) A minimum Liquidity at all times equal to (i) $10,000,000.00, plus (ii) the
amount by which the outstanding principal balance of the Loans exceeds
$15,000,000.00, provided that Liquidity under this subsection (ii) shall be
limited to cash or cash equivalents or unencumbered obligations of, or
guaranteed by, the United States of America.

4. On or before the date hereof, NREA SOV Investors, LLC shall execute and
deliver to Administrative Agent a pledge agreement and such other documents as
Administrative Agent may reasonably require in order to grant to Administrative
Agent a Pledged Interest in 100% of NREA SOV Investors, LLC’s Super Class A
membership interest in CAF Stone Oak Village, LLC, a Texas limited liability
company.

5. On or before, August 22, 2016, Administrative Agent shall have been granted a
pledge of all distributions and proceeds received by HCRE Partners, LLC, a
Delaware limited liability company (“HCRE”) with respect to Heron Pointe
Residential Partners, LLC, a Delaware limited liability company (“Heron Pointe”)
and the Real Property known as Heron Pointe (the “Heron Pointe Property”), and
on or before the September 17, 2016, Administrative Agent shall have been
granted a pledge from HCRE, or such other entity as may acceptable to
Administrative Agent, of fifty percent (50%) of the ownership interests owned by
such entity in Heron Pointe, as owner of the Heron Pointe Property.

6. The Borrower agrees to pay to Administrative Agent, on the Effective Date, an
amendment fee in the amount of $25,000.00.

7. From and after the date of this Agreement, all references in the Loan
Documents to the Credit Agreement shall be deemed to be references to the Credit
Agreement after giving effect to this Agreement, and each reference to “hereof,”
“hereunder,” “herein” or “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Amended
Credit Agreement.

 

2



--------------------------------------------------------------------------------

8. This Agreement shall become effective as of the date first written above upon
the Administrative Agent’s receipt of counterparts to this Agreement, duly
executed and delivered, by the Borrowers, the Lenders party hereto, and the
Administrative Agent.

9. This Agreement may be executed in any number of counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute
one contract. Delivery of an executed counterpart of this Agreement by telecopy
or other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.

10. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

11. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT
AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF.

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.

 

BORROWER: HIGHLAND CAPITAL MANAGEMENT L.P., a Delaware limited partnership By:
Strand Advisors, Inc., its General Partner   By:  

/s/ James Dondero

  Name:   James Dondero   Title:   President NEXPOINT MULTIFAMILY OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership

By: NexPoint Multifamily Capital Trust, Inc., its General Partner

  By:  

/s/ Matt McGraner

  Name:   Matt McGraner   Title:   COO/EVP – Investments

 

Accepted and Agreed: GUARANTORS:  

/s/ Harry Bookey

Name:   Harry Bookey  

/s/ Pamela Bookey

Name:   Pamela Bookey NexPoint Multifamily Capital Trust, Inc., a Maryland
corporation By:  

/s/ Matt McGraner

Name:   Matt McGraner Title:   COO/EVP – Investments



--------------------------------------------------------------------------------

Accepted and Agreed: ADMINISTRATIVE AGENT: KEYBANK, NATIONAL ASSOCIATION, as
Administrative Agent, By:  

/s/ Christopher T. Neil

Name:   Christopher T. Neil Title:   Senior Relationship Manager LENDER:
KEYBANK, NATIONAL ASSOCIATION By:  

/s/ Christopher T. Neil

Name:   Christopher T. Neil Title:   Senior Relationship Manager

 

5



--------------------------------------------------------------------------------

SCHEDULE 2.01

 

LENDER   LOAN COMMITMENT     (Percentage)   KEYBANK, NATIONAL ASSOCIATION  
$20,000,000.00               (100%)    

 

6